Opinion by
Willson, J.
§ 16. Amendment of cause of action after appeal. An amended petition filed in the county court, in a cause appealed from justice’s court, which does not set up a new cause of action, but merely amplifies and makes more explicit the original statement of the cause of action, does not come within the prohibition announced by this court in Curry v. Terrell [W. & W. Con. Rep. §§ 239, 240], and is allowable.
*24October 20, 1883.
§17. Sale of personal properly; conditional; vendor not divested of title, when. Appellant sold a safe to one D., a condition of the sale being that the title to the safe should remain in appellant until D. had fully paid the notes given by him for the purchase price thereof. Appellee, as sheriff, by virtue of an execution against D., levied upon and sold the safe, having actual notice at the time of said levy and sale that the title to the safe was in appellant. Appellant brought this suit to recover the value of the safe, alleging the above state of facts, and the court sustained a general demurrer to his petition and dismissed his suit. Held, error; the petition showed a good cause of action. Under the contract, as alleged, the title to the safe remained in appellant until D. had paid the purchase price, and it is alleged that the purchase price had not been paid. D. had no title .to the safe until he had paid for it. It is well settled that a sale of personal property, such as the one alleged by appellant, passes no title to the vendee until the purchase money has been paid. [Thompson v. Ray, 46 Ala. 224; Ridgeway v. Kennedy, 52 Mo. 24; Cole v. Mann, 3 Thompson & Cook (N. Y.), 380; Powell v. Preston, id. 644; Story on Sales, § 313.]
Reversed and remanded.